PER CURIAM.
The Appellants, not having paid their rent, received a “three day notice”. They sent the Appellee, their lessor, a check, which was their usual manner for paying rent. The Appellee accepted the check and presented it at the bank for payment; it was dishonored.
We find from the testimony that the check should have been paid; the bank’s computer malfunctioned. Accordingly, the rent was paid.
Because of our finding, it is not necessary to reach the other points raised by Appellant.
The judgment of the County Court is reversed, with instruction to enter a judgment disbursing to the Appellee the money deposited by Appellants with the Clerk, and dismissing the case.
REVERSED WITH INSTRUCTIONS.